                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,                                    CASE NO.      8:18CR250

                         Plaintiff,

         vs.                                                  WAIVER OF PERSONAL
                                                          APPEARANCE AT ARRAIGNMENT
 DEVRON FRANKLIN                                                  AND ORDER

                         Defendant.

        Pursuant to   Federal Rule of Crjmjna] Procedure 1O(b). the defendant hereby waives
personal appearance at the arraignment on the charge[ s] currently pending against the defendant
in this court.
        (I)      The defendant affirms receiving a copy of the superseding indictment;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[ s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the superseding indictment.


o~rof\WOV'vl · b\                                                  08,2812019
Def'-9~t~                                             Date

  ~~~~
Attorney for Deendant                                 Date
                                                                   08/28/2019


                                              ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


        DATED this    $ii day of lk:ft/'£r· ,20 / (
                                                      BY THE COURT:

                                                             ~/i;/?5i%~
                                                      MA~=
                                                      UNITED STATES DISTRICT COURT
